Citation Nr: 0120240	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  96-13 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUE

1.  Entitlement to an extension of the temporary total 
convalescent rating under 38 C.F.R. § 4.30 following 
arthroscopic surgery for the service-connected right knee 
disability in February 1995.  

2.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 following arthroscopic surgery for the 
service-connected right knee disability in July 1995.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1950 to December 
1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the RO.  

During the pendency of the appeal, temporary total ratings 
based on convalescence subsequent to right knee surgeries 
were granted on February 17, 1995 through May 31, 1995, on 
October 2, 1995 through April 30, 1996 and on March 4, 1997 
through April 30, 1997.  

In a September 2000 rating decision, the RO assigned a total 
compensation rating based on individual unemployability, 
effective on November 14, 1996.  



FINDINGS OF FACT

2.  The veteran underwent arthroscopic surgery on his right 
knee in Berlin, Germany on February 14, 1995 and again at a 
VA Medical Center on July 20, 1995.  

2.  The submitted medical evidence does not show that, 
following the February 1995 surgery, the veteran required 
convalescence or was prevented from working after May of 
1995.  

3.  The veteran is not shown to have required at least one 
month of convalescence following his right knee arthroscopy 
on July 20, 1995 in that he did not have had severe 
postoperative residuals or immobilization by cast or to have 
required the continued use of crutches.  



CONCLUSIONS OF LAW

1.  The criteria for an extension of the temporary total 
convalescent rating beyond May 31, 1995, following the 
arthroscopic surgery in February 1995 for the service-
connected right knee disability are not met.  38 C.F.R. § 
4.30 (2000).  

2.  The criteria for a temporary total convalescent rating 
based on the arthroscopic surgery in July 1995 for the 
service-connected right knee disability are not met.  38 
C.F.R. § 4.30 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that this claim was developed 
prior to the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) which was signed into law by the President 
on November 9, 2000.  

Although this law eliminates the requirement that VA claims 
be "well grounded" before VA has a duty to assist a claimant 
in the development of such claims, and applies to claims that 
were pending at the date of enactment, the Board finds that 
all appropriate development in this case has been 
accomplished.  

Even though the RO did not have occasion under prior 
standards to provide all written notices to the veteran as 
are not contemplated under the VCAA, the pertinent medical 
evidence has been obtained and the veteran and his 
representative responded to the RO's communications, curing 
any earlier omissions.  See Bernard v. Brown, 4 Vet. App. 384 
, 393-94 (1993) (if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised).  
Consequently, no further RO development is necessary.  

A careful review of the medical records shows that the 
veteran underwent right knee arthroscopic surgeries in 
February 1995, July 1995 and October 1995 due to the service-
connected right knee disability.  

As noted hereinabove, in a September 2000 rating decision, 
the veteran was granted temporary total ratings based on 
convalescence on February 17, 1995 through May 31, 1995 and 
then on October 2, 1995 through April 30, 1996.  

More specifically, the records show that, in February 1995, 
the veteran underwent a right knee arthroscopy, smoothing of 
cartilage and trimming of cartilage surface due to right 
chondropathy, Grade III, medial, femoral condyle.  The 
surgery was performed at a private hospital in Berlin, 
Germany, where the veteran resided at that time.  

The treating physician submitted a statement in August 1996 
indicating that, as the result of the surgery, the veteran 
was unable to walk without crutches from February 14th until 
April 27, 1995 and was unable to work until May 4, 1995.

In a 1996 statement from the veteran, he reported that he was 
sent home the same day of the surgery on February 14, 1995.  
A nurse came to his home for the following five days to give 
him injections.  The veteran reported that, from the middle 
of January 1995 until early May 1995, he was "written sick" 
and treated by his doctor.  The veteran further reported that 
water was taken from his knee almost weekly and that he had 
to endure continued pain.  

The veteran reported that he complained to his doctor in 
Berlin that his knee condition had gotten worse, not better 
since the surgery in February 1995.  According to the 
veteran, his doctor told him that there was nothing else that 
he could do because of the nature of the wound to his right 
fibula.  The veteran indicated that he then decided to seek 
treatment at a VA facility in the United States.  

The records from a VA Medical Center show that the veteran 
sought treatment for right knee pain in June 1995.  The 
veteran expressed continued complaints of severe pain 
secondary to recurrent joint effusion due to a history of 
knee trauma.  It was noted that the veteran was status post 
arthroscopy of the right knee in February 1995 and that the 
veteran had recurrent right knee effusion status post 
multiple operations.  

Other treatment records from June 1995 show that the veteran 
reported having a right knee arthroscopy in February 1995 in 
Germany, but presented with complaints of right knee pain, 
swelling and chronic effusion.  The plan was a right knee 
arthroscopy, recommended for pain relief and mobility.  

The records show that the veteran was issued crutches in 
early July 1995, prior to the second knee arthroscopic 
surgery.  The surgery was a right knee arthroscopy, partial 
medial meniscectomy and debridement of chondromalacia 
performed at the VA Medical Center on July 20, 1995.  

Discharge instructions dated on July 20, 1995 included 
physical activity limitations.  Specified restrictions 
included full weight bear as tolerated with crutches if 
needed.  

At a follow up appointment on July 27, 1995, moderate 
effusion was noted with a range of motion from 0 to 90 
degrees.  Swelling had decreased.  Future options of a total 
knee replacement, if severe pain continued, were discussed.  
The veteran indicated that he had considered undergoing a 
total knee replacement, but had to return to his home in 
Germany because of financial considerations.  

The medical records show that the veteran underwent a third 
right knee arthroscopy back in Berlin, Germany on October 2, 
1995.  The arthroscopy report indicated a recurring 
hydrarthrosis in the right knee joint.  This condition 
followed two prior arthroscopies performed elsewhere with 
shaving of cartilage damage, medial as well as lateral.  The 
report noted that upon inspection of the retropatellar 
surfaces, there was a complete abolition of cartilage of the 
medial facet, so that the spongiosa became visible.  
Representations of the medial recess and the medial 
compartments showed intense cartilage damage, and the medial 
meniscus was not recognizable.  

The October 20, 1995 discharge report noted that the veteran 
had problems with his right knee joint for years.  There was 
a history of recurring effusions of the right knee joint; two 
arthroscopies were carried out elsewhere, involving shaving 
of the cartilage damages, medial and lateral and medial 
meniscectomy.  

One of the private physicians in Germany submitted a 
statement in August 1996 indicating that he had treated the 
veteran subsequent to the October 1995 surgery.  The doctor 
indicated that the veteran was unable to walk without 
crutches for a period of 23 weeks or work until April 29, 
1996.

Th veteran was examined in Germany in March 1996.  At that 
time, the physician noted the veteran's disability history as 
follows:

As a result of his current inability to 
work since January of 1995, Dr. Gombert 
already carried out an arthroscopy in 
January of 1995, when he reported that 
nothing much could still be repaired at 
that knee and that the condition was a 
result of his war-time injury.  After 
convalescence, the insured party 
therefore decided to fly home and to be 
operated on there.  The same association 
of his wear-and-tear ailment with the 
war-time injury of the right knee was 
reported there and it was recommended 
that he have a total knee replacement, as 
a result of an arthroscopy carried out in 
July and it was scheduled for September.  

However, at that time, he found himself 
back in his new home and he presented 
himself at the Steglitz Hospital here.  
It was generally agreed that an 
endoprosthesis could be implanted here as 
well, but a follow-up examination 
recommended to rather perform a 
modification osteotomy, because the 
patient was still relatively young and a 
total prosthetic replacement procedure 
could still be postponed.  The 
appropriate treatment then took place on 
10/02/95.  

The veteran complained that he still had disagreeable 
symptoms and stress-related pain in the right knee after the 
multiple procedures of 1995.  The knee was still 
hypersensitive, as soon as he put any stress on it.  He still 
could not walk well, still needed a left-supporting French 
walking aid and still attempted to take stress off the right 
knee.  

In an April 1997 statement, another of the veteran's private 
doctors from Germany indicated that the he had treated the 
veteran from January 1995 until September 1996 because of 
problems with his right knee.  The doctor indicated that the 
veteran was treated with injections because of his 
gonarthrosis of the right side.  During the treatment, it was 
noted that the veteran wore a knee brace.  The doctor also 
noted that the veteran underwent a right knee operation in 
October 1995.  

The provisions of 38 C.F.R. § 4.30 specify that a temporary 
total (100 percent) convalescent rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1,2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to § 
3.105(e) of this chapter.  Such total rating will be followed 
by appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.  

Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence. (Effective as to outpatient surgery March 1, 
1989)  

(2) Surgery with severe postoperative residuals such as 
incompletely healed residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited). (Effective as to 
outpatient surgery March 1, 1989)  

(3) Immobilization by cast, without surgery, of one major 
joint or more. (Effective as to outpatient treatment March 
10, 1976.)  

The medical evidence is clear in showing that, according to a 
German doctor, the veteran's first period of convalescence 
ended in May 1995.  Thus, a basis in the medical evidence for 
an extension of convalescence benefits beyond May 1995 has 
not been presented. 

It also is undisputed that the veteran continued to have 
right knee symptoms and underwent arthroscopic surgery again 
in July 1995.  However, at the time of hospital discharge on 
July 20, 1995, the veteran is not shown to have had severe 
postoperative residuals or immobilization by cast or, 
otherwise, to have been considered in need of one month of 
convalescence due to the surgery.  The discharge instructions 
indicated that the veteran's restrictions included full 
weight bear as tolerated with crutches if needed.  There is 
no competent to show that the veteran could not return to 
work or could not walk due to residual of the surgery alone.  

Moreover, at his follow-up examination one week later on July 
27, 1995, the examiner noted that the swelling in the 
veteran's right knee had decreased and that the range of 
motion of the veteran's right knee was 0 to 90 degrees.  
There was no indication in the medical record that the 
veteran required continued convalescence.  Rather, the Board 
finds that the veteran had a painfully disabling service-
connected right knee conditions and that the surgeries did 
not fully relieve the underlying knee symptoms.  

In the circumstances presented, the Board is unable to find 
that an extension of the convalescent period beyond May 1995 
or period of convalescence of one month or more was required 
following the July 1995 right knee arthroscopy is warranted 
in this case.  Since a preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b) (West 1991).



ORDER

An extension of the temporary total convalescent under 38 
C.F.R. § 4.30 following the February 1995 arthroscopic 
surgery for the service-connected right knee disability is 
denied.

A temporary total convalescent rating under 38 C.F.R. § 4.30 
following the July 1995 arthroscopic surgery for the service-
connected right knee disability is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

